FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOWARD COCHRAN,                                  No. 13-15846

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02538-RCB

  v.
                                                 MEMORANDUM*
MARK WARDIAN, Police Officer; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Arizona state prisoner Howard Cochran appeals pro se from the district

court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with his arrest. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the denial of leave to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
amend. Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013). We may affirm

on any ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-

59 (9th Cir. 2008). We affirm in part, reverse in part, and remand.

      Denial of Cochran’s motion to amend his complaint with respect to his

excessive force claim against Wardian was not an abuse of discretion because

amendment would have been futile. See Johnson v. Buckley, 356 F.3d 1067, 1077

(9th Cir. 2004) (“Futility alone can justify the denial of a motion to amend.”

(citation and internal quotation marks omitted)); see also Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (the “good cause” standard

of Rule 16 controls after a scheduling order is established).

      However, denial of Cochran’s motion to amend his complaint with respect

to his excessive force claim against Feist and Ramsey was an abuse of discretion

because Cochran should have been given an opportunity to amend this claim to

identify the proper defendants. See Crowley, 734 F.3d at 978 (abuse of discretion

to deny leave to amend where the complaint’s deficiencies could be cured by

naming the correct defendant); Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

2000) (en banc) (reversing and remanding because the district court failed to grant

prisoner leave to amend his complaint to name the correct defendants).

      Accordingly, we reverse the judgment in part and remand to allow Cochran


                                           2                                     13-15846
an opportunity to file an amended complaint.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                        3                 13-15846